Order entered February 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01569-CV

                         IN THE INTEREST OF J.W.C., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-17254-T

                                           ORDER
       Before the Court in this accelerated parental termination appeal is appellants’ February 2,

2015 second motion for an extension of time to file their brief. We GRANT appellants’ motion

and ORDER appellants to file their brief no later than February 19, 2015. We again caution

appellants that no further extensions will be granted absent exigent circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE